 

Exhibit 10.1 

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of the 25th day of March, 2020 by and between BRENT
MOODY, an Illinois resident (“Employee”), Camping World Holdings, Inc., a
Delaware corporation (“Camping World”) and CWGS Enterprises, LLC, a Delaware
limited liability company (the “Partnership” and, together with Camping World
and any of the Affiliates of Camping World and the Partnership as may employ the
Employee from time to time, and any successor(s) thereto, the “Company”).

 

RECITALS

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated June 10, 2016 (the “Agreement”); and

 

WHEREAS, the Company and Employee desire to amend the Agreement pursuant to the
terms and conditions of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.       Section 4.01 of the Agreement is hereby deleted and replaced with the
following effective as of March 30, 2020:

 

“4.01    Base Salary. During the Term, the Company shall pay to Employee a base
annual salary of Fifty Thousand and No/100 Dollars ($50,000.00) (“Base Salary”),
which salary shall be paid in accordance with the Company's normal payroll
procedures and policies.

  

2.       Except as modified by this Amendment, the Agreement is hereby ratified
and affirmed and shall remain in full force and effect. In the event of any
conflicts between the terms of the Amendment and the terms of the Agreement, the
terms of this Amendment shall control.

 

3.       This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.

 

[Signatures on following page]

 



1

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth in the first paragraph.

  

  CAMPING WORLD HOLDINGS, INC.

  

  By: /s/ Marcus Lemonis     Marcus Lemonis, Chairman     Marcus Lemonis    
Chairman and Chief Executive Officer

  

  CWGS ENTERPRISES, LLC

  

  By: /s/ Marcus Lemonis     Marcus Lemonis, Chairman     Marcus Lemonis    
Chairman and Chief Executive Officer

  

  /s/ Brent Moody   BRENT MOODY

 



2

 